DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 06/07/2019. Claims 1 through 19 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for EP18305731 dated 06/14/2018.

Specification
The disclosure is objected to because of the following informality:  in Paragraph [0190], “communication subsystem 1020” should be changed to --communication subsystem 1030-- to stay consistent with the rest of the Specification.  
Appropriate correction is required.
The use of the term Wi-Fi™ in Paragraph [0188], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 9 is objected to because of the following informalities: “…from signaling from the vehicle” should be changed to -- …from signals from the vehicle --.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “receive information for other vehicles from signaling from the vehicle” should be changed to -- to receive information for other vehicles from signals from the vehicle --.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium is not explicitly non-transitory as claimed and could be a transitory medium according to Specification Paragraph [0191].
Claims 1-19 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 are directed to a method at a first computing device providing a local traffic service (i.e., a process).  Claims 10-18 are directed to a first computing device providing a local traffic service (i.e., a machine).  Therefore, claims 1-18 are within at least one of the four statutory categories. As above, claim 19 is directed to non-statutory subject matter.
  Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 10 recites:
A first computing device providing a local traffic service, the first computing device comprising:
   a processor; and
   a communications subsystem, 
wherein the first computing device is configured to:
detect a vehicle is transitioning to a region of control of a second local traffic service; and
      provide, to a second traffic management service, priority information for the vehicle.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example “detect …” in the context of the claim encompasses the user mentally determining if a vehicle is moving from one local traffic region (e.g., a first road) to another local traffic region (e.g., a second road).  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
A first computing device providing a local traffic service, the first computing device comprising:
   a processor; and
   a communications subsystem, 
wherein the first computing device is configured to:
      detect a vehicle is transitioning to a region of control of a second local traffic service; and
provide, to a second traffic management service, priority information for the vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a processor, a communications subsystem, and first computing device to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The processor, communications subsystem, and first computing device in all steps are recited at a high-level of generality (i.e., as a generic CPU performing a generic computer function and a generic antenna used for communicating, respectively) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of “provide…,” the examiner submits that the limitation is merely data gathering or post-solution activity (MPEP § 2106.05(g)). In particular, “provide…” consists of sending a set of data to a traffic data service. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond 
 Regarding Step 2B of the Revised Guidance, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations detect… and operate…. amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claims 11-14:
Dependent claims 11-14 specify limitations that elaborate on the abstract idea of claim 10 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 15:
Dependent claim 15 includes limitations that recite an abstract idea (emphasized below). 

Claim 15 recites:
The first computing device of claim 10,
wherein the first computing device is configured to provide priority information by sending a message to a master traffic service.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a first computing device perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The first computing device made up of the processor and communications subsystem in all steps are recited at a high-level of generality (i.e., as a generic CPU performing a generic computer function and a generic antenna used for communicating, respectively) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of “provide…,” the examiner submits that the limitation is merely data gathering or post-solution activity (MPEP § 2106.05(g)). In particular, “provide…” consists of sending a set of data to a traffic data service.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when 
 Regarding Step 2B of the Revised Guidance, dependent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations provide… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “provide…” step is insignificant extra-solution activity. Hence, the claim is not patent eligible.

Regarding claim 16:
claim 16 includes limitations that recite an abstract idea (emphasized below). 
Regarding Prong I of Step 2A of the Revised Guidance, the examiner submits that no additional abstract idea exists in dependent claim 16 that further elaborate on those analyzed above for independent claim 10.
Claim 16 recites:
The first computing device of claim 10,
further configured to send a message to a traffic management service associated with the local traffic service that the vehicle has left the region of control.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “send…,” the examiner submits that the limitation is merely data gathering or post-solution activity (MPEP § 2106.05(g)). In particular, “send…” consists of sending a set of data to a traffic data service.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond 
 Regarding Step 2B of the Revised Guidance, dependent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations send… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the “send…” step is insignificant extra-solution activity. Hence, the claim is not patent eligible.

Regarding claim 17:
Dependent claim 17 includes limitations that recite an abstract idea (emphasized below). Claim 17 recites:
The first computing device of claim 10,
wherein the first computing device is configured to detect based on a message from a master traffic service.

The first computing device of claim 10,
wherein the first computing device is configured to detect based on a message from a master traffic service.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a first computing device perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The first computing device made up of the processor and communications subsystem in all steps are recited at a high-level of generality (i.e., as a generic CPU performing a generic computer function and a generic antenna used for communicating, respectively) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an 
Regarding Step 2B of the Revised Guidance, dependent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations detect… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 18:
Dependent claim 18 includes limitations that recite an abstract idea (emphasized below). 

Claim 18 recites:
The first computing device of claim 10,
wherein the first computing device is further configured receive information for other vehicles from signaling from the vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a first computing device perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The first computing device made up of the processor and communications subsystem in all steps are recited at a high-level of generality (i.e., as a generic CPU performing a generic computer function and a generic antenna used for communicating, respectively) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of “receive…,” the examiner submits that the limitation is merely data gathering or post-solution activity (MPEP § 2106.05(g)). In particular, “receive…” consists of sending a set of data from a vehicle to a different vehicle.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when 
 Regarding Step 2B of the Revised Guidance, dependent claim 18 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations receive… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receive…” step is insignificant extra-solution activity. Hence, the claim is not patent eligible.
Regarding claims 1-9, the claim(s) recite analogous limitations to claim(s) 10-18, above, respectively, and are therefore rejected on the same premise.
claim 19, the claim(s) recites analogous limitations to claim(s) 10, above, and is therefore rejected on the same premise.
Therefore, claim(s) 1-19 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0130894, hereinafter Kim; already of record in the IDS).
Regarding claim 10, Kim discloses: 
A first computing device providing a local traffic service (Abstract), the first computing device comprising:
   a processor (Abstract; Fig. 2 Element 104); and
   a communications subsystem (Abstract; Fig. 9; Paragraph [0020]), wherein the first computing device is configured to:
      detect a vehicle is transitioning to a region of control of a second local traffic service (Abstract; Paragraphs [0031]-[0033]); and

Regarding claim 14, Kim discloses all of the limitations of claim 10. Additionally, Kim discloses wherein the priority information includes routing information for the vehicle (Paragraph [0056] Lines 8-End, i.e. a navigation path including obstacles is routing information).
Regarding claim 15, Kim discloses all of the limitations of claim 10. Additionally, Kim discloses wherein the first computing device is configured to provide priority information by sending a message to a master traffic service (Paragraphs [0031]-[0033]).
Regarding claim 16, Kim discloses all of the limitations of claim 10. Additionally, Kim discloses further configured to send a message to a traffic management service associated with the local traffic service that the vehicle has left the region of control (Paragraphs [0031]-[0033], i.e. global server 108).
Regarding claim 17, Kim discloses all of the limitations of claim 10. Additionally, Kim discloses wherein the first computing device is configured to detect based on a message from a master traffic service (Paragraphs [0031]-[0033], i.e. global server 108).
Regarding claim 1, the claim(s) recite analogous limitations to claim(s) 10 above, and therefore is rejected on the same premise.
Regarding claims 5-8, the claim(s) recite analogous limitations to claim(s) 14-17 above, respectively, and therefore are rejected on the same premise.
Regarding claims 19, the claim(s) recite analogous limitations to claim(s) 10 above, and therefore is rejected on the same premise. Additionally, Kim teaches a computer readable medium for storing instruction code, which, when executed by a processor of a first computing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2-3, 9, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Witt et al. (US 2017/030123, hereinafter Witt; already of record in the IDS).
Regarding claim 11, Kim teaches the computing device of claim 10. Kim does not teach 
wherein the priority information further includes a vehicle type.
However, in the same field of endeavor, Witt teaches a vehicle prioritization system 
(Abstract) and more specifically wherein the priority information further includes a vehicle type (Abstract; Paragraphs [0042] and [0046] Lines 6-7, i.e. a vehicle powertrain type is a vehicle type).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the priority information further includes a vehicle type, as taught by Witt. Doing so would aim to minimize emissions when taken into consideration the vehicle type, as recognized by Witt (Paragraph [0006]).
Regarding claim 12, Kim teaches the computing device of claim 10. Kim does not teach 
wherein the priority information further includes a vehicle occupancy level.
However, in the same field of endeavor, Witt teaches a vehicle prioritization system 
(Abstract) and more specifically wherein the priority information further includes a vehicle occupancy level (Paragraphs [0042] Line 9).
 when taken into consideration the vehicle occupancy level, as recognized by Witt (Paragraph [0006]).
Regarding claim 18, Kim teaches the computing device of claim 10. Kim does not teach 
wherein the first computing device is further configured receive information for other vehicles from signaling from the vehicle.
However, in the same field of endeavor, Witt teaches a vehicle prioritization system 
(Abstract) and more specifically wherein the first computing device is further configured receive information for other vehicles from signaling from the vehicle (Abstract; Paragraph [0064]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the first computing device is further configured receive information for other vehicles from signaling from the vehicle, as taught by Witt. Doing so would aim to minimize congestion and maximize vehicle throughput, as recognized by Witt (Paragraph [0006]).
Regarding claims 2-3 and 9, the claim(s) recite analogous limitations to claim(s) 11-12 and 18 above, respectively, and therefore are rejected on the same premise.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Curlander et al. (US 9547986, hereinafter Curlander; already of record in the IDS).
Regarding claim 13, Kim teaches the computing device of claim 10. Kim does not teach 
wherein the priority information further includes a service level purchased for the vehicle.
However, in the same field of endeavor, Curlander teaches a roadway management 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the priority information further includes a service level purchased for the vehicle, as taught by Curlander. Doing so would facilitate efficient traffic flow through roadways in a roadway network, as recognized by Curlander (Col. 1 Lines 6-14).
Regarding claims 4, the claim(s) recite analogous limitations to claim(s) 13 above, and therefore is rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tonguz et al. (US 9761136) teaches methods and software for managing vehicle priority proximate to a potential travel-priority conflict zone, such as a roadway intersection, where travel conflicts, such as crossing traffic, can arise (Abstract). Hampiholi et al. (US 9381813) teaches a method of selectively presenting received messages including extracting information of the received message and determining an operating condition of a vehicle (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/24/2021